WIDENER, Circuit Judge,
concurring in part and dissenting in part:
I concur in Part III of the majority opinion with respect to the cross-appeals of Mrs. Sanders. I respectfully dissent, however, from that portion of the opinion affirming the judgment against Robert Bosch Corp. (Bosch) for civil penalties for violation of the Federal Wiretapping Act, 18 U.S.C. §§ 2510-21 (the Act).
The issue in this appeal is the applicability and construction of section 2510(5)(a)(i) of the Act, the business-use exception. I am of opinion that Bosch’s recording of incoming calls between January and July 1989, to detect bomb threats,1 falls squarely within the *744exception because the voice logger is not an “electronic, mechanical, or other device” as defined in the Act, 18 U.S.C. § 2510(5), and thus does not constitute “interception” as defined in the Act. See 18 U.S.C. § 2510(4).
Section 2510(5)(a)(i) excepts from the provisions of the Act the use of “any telephone ... instrument, equipment, or facility or any component thereof, ... furnished by [the] ... user for connection to the facilities of [a wire or electronic communication] service and used in the ordinary course of its business .... ” The majority notes that this is a two-pronged requirement: Bosch must show that the voice logger is a telephone instrument, equipment, or facility, or a component thereof, and that Bosch used the logger in the ordinary course of its business. The majority concludes, however, that neither prong has been satisfied. I disagree and will address each prong in turn.
I. Telephone Instrument, Equipment, or Facility
Initially, I think the majority incorrectly characterizes the phrase “telephone or telegraph instrument or equipment” by stating that the voice logger does not “further[ ] the plant’s communications system,” which thereby renders the statutory phrase meaningless. It is patent to me that the logger does clearly further the plant’s communications system. If monitoring a telephone system to detect bomb threats by telephone does not further a plant’s communications system, then plain English to express the thought eludes me.
Not only does the majority decision so characterize the concept of a communications system, it is in any event indefensible on its own terms because it fails to compare the logger with extension telephones, which it tacitly concedes fall within the exception.2 I can conceive of no way to make such a distinction. The purpose of extension telephones, as used in the context present here, is to allow the receiver to listen to telephone conversations without being heard, in precisely the same manner that the logger was used by Bosch.
Additionally, the majority fails to construe the relevant provision of the Act to effectuate Congress’ intent. Section 2510(5)(a)(i) exempts “any telephone ... instrument, equipment, or facility, or any component thereof’ from the prohibitions of the Act. Congress thus intended the terms “instrument,” “equipment,” “facility,” and “component” to have different meanings. The majority ascribes only one meaning to the entire provision, however: that extension telephones may be exempted.
While it is clear that an “instrument” is, at a minimum, a device which allows a person to make ordinary use of a telephone, i.e. a handset, receiver, intercom, etc., it is far from clear what Congress intended by the words “equipment” and “facility.” Without venturing an opinion as to the precise meanings intended,3 I would state the proposition that a device that is made and sold commercially, that plugs directly into a standard telephone jack, and that receives, records and converts electrical signals into sound is, if not a telephone “instrument,” at the very least a form of telephone “equipment.” In my view, such a result is required. Again, the majority avoids this conclusion only by deciding that *745the logger serves no communication function at all.4
Finally, with respect to whether or not the device used in this case, the logger, was a “telephone or telegraph instrument, equipment or facility, or any component thereof’ at least three cases have held that paraphernalia indistinguishable from that used here is within the terms of the statute. In James v. Newspaper Agency Corp., 591 F.2d 579 (10th Cir.1979), the employer which performed the production, distribution and business functions for two city newspapers “decided to install a telephone monitoring device on the telephones in certain of its departments, particularly those departments dealing with the general public.” 591 F.2d at 581. “[T]he reason for the installation was the concern by management over abusive language used by irate customers when called upon to pay their bills, coupled with the possible need to give further training and supervision to employees dealing with the public.” 591 F.2d at 581. The court held that the installation of a monitoring device under those circumstances “comes squarely within the exception provided in 18 Ü.S.C. § 2510(5)(a).” 591 F.2d at 581. (The wording of the statute has been changed somewhat since James but in no way relevant here.) In Briggs v. American Air Filter Co. Inc., 630 F.2d 414 (5th Cir.1980), the employer decided to monitor the telephone calls of an employee because the “employee’s supervisor ha[d] particular suspicions about confidential information being disclosed to a business competitor.” 630 F.2d at 420. The monitoring device was “an attachment to a portable dictating machine” attached to an ordinary extension telephone. 630 F.2d at 416. The court held that that monitoring device came within the terms of the statute. In Epps v. St. Mary’s Hosp. of Athens Inc., 802 F.2d 412 (11th Cir.1986), a hospital monitored all calls “coming into or going out from the dispatch console ... on a large, double-reeled tape recorder.” 802 F.2d at 413. It is at once apparent that the paraphernalia used in that monitoring was indistinguishable from that used in this very case. All emergency medical service calls were made from the dispatch console, and through that console the emergency medical service dispatchers notified the emergency medical technicians. The court held that the intercept was by virtue of the dispatch console, not the double-reeled recorder which had recorded the calls and that the console was within the terms of the statute.
I am therefore of opinion that the logger used by Bosch undoubtedly is a telephone instrument or equipment or facility, or component thereof, which falls within the purview of the business-use exception of the Act. It is a monitor, pure and simple, and to distinguish it from the exempted monitors in James and Briggs and Epps is so great a departure from logic that I may not agree to it.
II. Ordinary Course of Business
The majority holds that even if the logger is a telephone instrument, equipment, or facility, or component thereof, Bosch’s use of it was not in the ordinary course of business, as required for exemption from the Act by § 2510(5)(a)(i). Again, I disagree. The majority analyzes Bosch’s use of the logger, including its covert nature and the fact that it was employed 24 hours a day, seven days a week, to determine if the use was justified in the circumstances. The continued use and the failure to notify Guardsmark employees are given as the reasons for denying the exemption. I think, however, that it is clear that Bosch’s use of the logger was in the ordinary course of its business.
The 2510(5)(a)(i) exception, unlike the Fourth Amendment, does not require that an employer’s use of intercepting devices be reasonable, but only that it be done in the ordinary course of business. Here, Bosch recorded all telephone calls on seven telephone lines around the clock in order to record bomb threats, obviously for the purpose of identifying a caller. I can see no reason why this should not be considered in the ordinary course of Bosch’s business.
*746First, Bosch’s desire to record bomb threats was clearly legitimate, since recording bomb threats is a valid way of collecting evidence against the callers. Voice spectrograph technology, a method by which an expert can compare a known voice to an unknown voice within a small margin of error, is admissible at criminal trials in this circuit and has been for years. See United States v. Baller, 519 F.2d 463, 465-67 (4th Cir.), cert. denied, 423 U.S. 1019, 96 S.Ct. 456, 46 L.Ed.2d 391 (1975). In Bailer, a clerk at a coal mine recorded four telephoned bomb threats, the last of which was traced by the telephone company to the defendant’s house.5 This court admitted the testimony of an expert regarding the voiceprint identification of the defendant from the tape-recorded telephone calls. Therefore, Bosch’s recordings would, in the event of a bomb threat, be admissible in court against the caller.
Second, as I have stated previously, see supra note 1, there was ample reason for Bosch to be concerned about the possibility of bomb-threat calls. Once again, Bosch had repeatedly suffered significant economic losses resulting from thousands of man-hours of downtime while the company investigated numerous bomb-threat calls. It simply cannot validly be argued that this did not create a legitimate business concern, or that attempts to counteract it were not, in the light of Bosch’s history, in the ordinary course of business.
Many cases have found that recording or otherwise intercepting calls for reasons much less serious than concern for potential bomb threats is in the ordinary course of business. See Epps v. Saint Mary’s Hosp. of Athens, Inc., 802 F.2d 412 (11th Cir.1986) (finding that the monitoring of a call between employees during working hours that involved disparaging remarks regarding company management was within the exception, and stating that “[c]ertainly the potential contamination of a working environment is a matter in which the employer has a legal interest”); Briggs v. American Air Filter Co., 630 F.2d 414, 420 (5th Cir.1980) (holding that monitoring telephone calls is in the ordinary course of business where the employer has reason to suspect an employee of disclosing confidential information to business competitor); James v. Newspaper Agency Corp., 591 F.2d 579, 581 (10th Cir.1979) (finding that recording “abusive language used by irate customers ... coupled with the possible need to give further training and supervision to employees dealing with the public” was in the ordinary course of business).
Third, the manner in which Bosch endeavored to record bomb threats was entirely appropriate. Bosch’s tape recording of all conversations on selected telephone lines and reusing the tapes every week was justified, because bomb threats may be made at any hour, and are likely to come in on telephone lines the numbers of which are known to the public.6 Further, the decision to keep the use of the logger secret from the people using the lines is a reasonable business judgment; had the employees known, there was a risk that members of the public might discover the logger.7 Since anyone making bomb threats at Bosch’s plant was likely to be acutely interested in the goings-on at the plant, it was not unreasonable for Bosch to fear that any public knowledge might thus reach the attention of potential threat-callers. These people might then attempt to call other, unmonitored, Bosch lines or to forego calling altogether before planting a bomb.8
*747Moreover, I find it quite relevant that Bosch was not recording the calls of particular employees, or for any purpose related to employment or personnel matters. In this regard, the case is distinguishable from most of the business-use-exception cases relied on by either party. Where a telephone line used at least primarily for business purposes is recorded indiscriminately for a purpose relating not to personnel or employment but only to the conduct of incoming callers to identify a threatening bomber, courts should be more willing to find the use to be in the ordinary course of the employer’s business, since no particular person’s privacy is being intentionally invaded.
III. Conclusion
I would hold that Bosch did not violate the Federal Wiretapping Act because it used a telephone instrument or equipment, or component thereof, to intercept calls in the ordinary course of its business. I would reverse the judgment against Bosch for civil damages under 18 U.S.C. § 2520. I therefore respectfully dissent from so much of the opinion as affirms the judgment against Bosch, and concur in the remainder of the opinion.

. While the majority opinion denigrates the bomb threats as "claims,” op. at 738, and the evidence thereof as “scant,” op. at 741, the un-contradicted record shows that Bosch had between 16 and 21 bomb threats between 1974 and 1987. On the occasion of each such threat, the plant was evacuated either to the parking lot or cafeteria, causing the loss of production of between 400 and 1000 employees for periods of time varying from 3/4 of an hour to two hours. So the threats were real, as was the loss resulting *744from them. How many threats it would take to satisfy the majority is not stated in its opinion; presumably an actual bomb planting would have been sufficient. But, in my view, Bosch did not have to wait that long and needlessly expose lives and property to very real threats of harm.


. The majority appears to credit Mrs. Sanders' characterization of the business-use exception as applying only to extension telephones. Otherwise, the decision would nullify the exception altogether.
Mrs. Sanders repeatedly calls section 2510(5)(a)(i) the "telephone extension exception,” (Appellee's Brf. at 14, 21, 24) but does not explain the rationale for the distinction she draws between telephone extensions and the voice logger. In fact, Mrs. Sanders states in her brief that "[t]o be a telephone instrument ... the equipment at issue must serve a communication function," (italics in original) and then immediately describes the exception as applying only to telephone extensions. She, like the majority, fails to explain how extensions, as used in the context of the Act, serve a communications function that the logger does not.


. A review of the legislative history is unavailing to this end.


. In the light of this discussion, it is unclear to me how one would initially arrive at the conclusion that the business-use exception applies only to communication-furthering devices, as Mrs. Sanders and the majority assume, since the statute uses no such language and in fact includes words such as "equipment” and "facility" that do not inherently imply a communication-furthering capacity but rather an auxiliary, peripheral, or support-oriented capability.


. Although the recording in Bailer was done in isolation and with the consent of the mine's employee, I cannot overlook the similarities between this case and that regarding the business purpose requirement. Bailer clearly demonstrates the legitimacy and efficacy of tape recording bomb threats, which was precisely Bosch’s purpose here.


. The majority states that 24-hour recording is "drastic” and further that Bosch concedes this point. I do not agree. Bosch conceded that "you can’t listen to private and personal conversations in toto, 24 hours a day.” Op. at 741, n. 12. Twenty-four-hour recording is a virtual imperative for the purpose of recording bomb threats, since they are at best sporadic and unpredictable. Whether listening to the tapes would be reasonably related to this purpose is an entirely different issue, and is not relevant since there is no evidence that anyone at Bosch did so.


. It is also reasonable for Bosch to have suspected the possibility that someone inside the company was making the threat calls, since disgruntled employees are a likely group to harbor ill will against the company. In that case, any notice of the logger to employees would be even more likely to have harmful results.


. The majority states that, “[i]n short, there is no business reason asserted for the decision” to keep the use of the logger a secret. It supports *747this contention with a footnote, in which it calls the above-mentioned reasoning, articulated by Bosch, "amorphous,” and proceeds to explain that the reasoning is in any event "belied” by Bosch’s statement that the few employees who did know about the logger could have directed the employees using the monitored telephones to make personal calls on unmonitored lines. See slip op. at 742, n. 14. I cannot join this reasoning. The statement referred to in no way “belies” the argument that overt use of the logger might result in potential threat-callers using unmonitored lines to make their threats; in fact, I find it entirely unrelated to that argument. I am therefore at a loss to understand the majority's conclusion that there was no business reason to keep the use of the logger relatively secret.